DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 7-10, 12, 15-18, and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 5, 7-10 and 27 had been indicated as allowable in the Final Rejection filed 12/15/2020 at pages 11-13, which are incorporated here.
Claim 12 was amended to include the allowable subject matter of dependent claim 14 (Final Rejection at pp. 13-14). As such, claim 12 and its dependent claims 15-18 are allowable for the reasons of record.
New claim 28 is a combination of independent claim 12 and dependent claim 15 which was indicated to include allowable subject matter (Final Rejection at p. 14).  As such, claim 28 and its dependent claims 29-34 are allowable for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 7, line 4, before “first spacer” insert “the” to clarify antecedent basis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814